In re Medical Center of Louisiana at New Orleans; Herbert, Olivia; Hebert, Adam; Hebert, Ashley; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, No. 99-5546; to the Court of Appeal, Fourth Circuit, No. 99-C-2972.
Granted. Plaintiffs’ petition alleges the defective machines “significantly hindered proper medical care to Ms. Hebert.” Based on these allegations, we find plaintiffs’ claims fall under the definition of “malpractice” set forth in La.R.S. 40:1299.41 A(8). See Sewell v. Doctors Hospital, 600 So.2d 577 (La.1992). Accordingly, the judgment of the trial court is vacated and set aside, and relator’s exception of prematurity is granted.
*1165MARCUS, J., not on panel.
CALOGERO, C.J., would grant and docket.